Citation Nr: 1733797	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-02 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cryptogenic cirrhosis, due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970, to include service in the Republic of Vietnam from January 1970 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for liver disease.

In January 2017, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in order to afford the Veteran a video-conference hearing before a Veterans Law Judge at the RO.  In June 2017, the Veteran and his wife testified during a video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

The Board notes that, in October 2016, the Veteran filed a notice of disagreement (NOD) with the evaluation of his service-connected PTSD in connection with a March 2017 rating decision.  In response to the NOD, the AOJ notified the Veteran of the post-decision review process and offered options for the type of review that the Veteran could choose in a June 2017 letter.  Thus, although issuance of a statement of the case is required in response to a NOD, here the evidence reflects that the AOJ is in the process of developing the claim in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The evidence of record favors a finding that the Veteran's cryptogenic cirrhosis is related to his Agent Orange exposure.


CONCLUSION OF LAW

Cryptogenic cirrhosis was incurred in service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Cirrhosis is not one of the listed diseases.  However, the fact that entitlement to service connection for cirrhosis due to Agent Orange exposure is not warranted on a presumptive basis does not preclude the Veteran from alleging that his cirrhosis is in fact related to Agent Orange exposure.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

Here, private and VA treatment records show that the Veteran has been diagnosed with cryptogenic cirrhosis.  He has thus met the current disability requirement.  In addition, the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  He has thus met the in-service injury or event requirement.

Accordingly, the dispositive issue in this case is whether the current cryptogenic cirrhosis is related to the in-service Agent Orange exposure.  There are three medical opinions of record directly addressing this question.

In a March 2011 correspondence, the Veteran's private physician, Dr. J.H., stated that the Veteran was a new patient of his, and that he had been diagnosed with cirrhosis.  He also stated that an extensive work-up for an etiologic explanation had been extensively undertaken, and that there was no history of alcohol abuse or clinical findings of autoimmune, viral or metabolic causes of cirrhosis.  He opined that, "[a]t this point he has been diagnosed with cryptogenic cirrhosis which may have been a consequence of toxin exposure in the past."  He noted that he knew "that an association between Agent Orange and hepatic disease has been questioned by researchers in the past."

In a January 2012 correspondence, the Veteran's private physician, Dr. D.L., stated that the Veteran was a patient of his, and that he suffered from cryptogenic cirrhosis and was currently on the liver transplant waiting list.  He also stated that there was no discernable cause of the Veteran's liver disease, but that there was an increasing frequency of patients with liver disease, like the Veteran, who were exposed to Agent Orange in the past.  He opined that "[a]lthough direct causation has not been proven, it is highly likely that Agent Orange contributed to the severity and rapid progression of [the Veteran's] liver dysfunction."

In a February 2017 correspondence, Dr. D.L. stated that the Veteran had been a patient with his hospital since 2011.  He also stated that at that time, the Veteran was suffering from progressive cryptogenic cirrhosis, and that he had undergone extensive testing to identify an etiology for his progressive liver disease and none was ever identified.  However, he also stated that there was a significant patient population that his hospital cared for with progressive liver disease, like the Veteran, where no etiology for liver disease was identified but the common underlying issue for this patient population was significant exposure to Agent Orange in the past.  He then opined that "[a]lthough direct causation has not been proven, it is exceedingly likely that agent orange contributed to the severity and rapid progression of [the Veteran's] liver dysfunction."

The above evidence favors a finding that the Veteran's cryptogenic cirrhosis is related to his in-service Agent Orange exposure.  Although Dr. J.H.'s March 2011 opinion that the Veteran's cirrhosis may have been related to Agent Orange exposure is too equivocal to be of any significant weight, see Winsett v. West, 11 Vet. App. 420, 424 (1998) (disfavoring terminology equivalent to "may or may not"), Dr. D.L.'s January 2012 and February 2017 opinions are entitled to significant probative weight, as he explained the reasons for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although Dr. D.L.'s rationales were not extensive, reading his opinions as a whole and in context of the evidence of record, to include his familiarity with the Veteran's current cirrhosis and related history, entitles his positive nexus opinions some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical opinion of record.

For the foregoing reasons, the weight of the evidence reflects that the Veteran's cryptogenic cirrhosis is related to in-service Agent Orange exposure.  Entitlement to service connection for cryptogenic cirrhosis is therefore warranted.


ORDER

Entitlement to service connection for cryptogenic cirrhosis, due to Agent Orange exposure, is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


